Citation Nr: 1233748	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  05-33 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for microscopic hematuria, status post renal contusion. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to August 1985, and from September 1988 until his retirement in May 2004. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for microscopic hematuria, status post renal contusion, with a noncompensable evaluation effective June 1, 2004. 

This appeal was previously before the Board and was remanded in July 2009 and December 2010 for additional development.  The case has been returned to the Board for further appellate consideration. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 


FINDING OF FACT

The service-connected microscopic hematuria, status post renal contusion, is manifested by the presence of microscopic hematuria and is not shown to cause any functional impairment, anemia or renal dysfunction. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for microscopic hematuria, status post renal contusion, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.117, Diagnostic Code 7799-7700, 4.115a, 4.115b, Diagnostic Code 7599-7541 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a June 2004 letter, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  March 2006 and May 2008 letters also advised the Veteran of how the VA determines a disability rating and assigns an effective date, and the type of evidence which impacts such.  The case was last readjudicated in May 2012.

In any event, the appeal stems from the original award of service connection for microscopic hematuria, status post renal contusion.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, post service treatment records, and VA examination reports.

In addition, the Board also notes that actions requested in the prior remands have been undertaken to the extent possible.  In this regard, in July 2009 the Veteran was requested to identify any treatment for hematuria received at any VA medical facility and to provide an authorization and release form for all private medical providers from whom he has received treatment for hematuria; however, the Veteran did not respond.  Further, decisional documents were mailed to the Veteran at his current address in April 2012.  Finally, a VA examination was conducted in February 2010 with a VA addendum being provided in February 2010, and another VA examination was conducted in April 2012 with an addendum being provided by email in May 2012.  The Board notes that although certain testing was not conducted, the VA physician noted that the diagnosis is in doubt, and that it is not the function of VA examiners to work up the cause of hematuria, wherein the Veteran would be exposed to the risk of harm from misadventurous biopsies.  As the physician has determined that the Veteran has no functional impairment from microscopic hematuria, and has explained why additional invasive workup is not warranted or indicated, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by reporting to VA examinations and submitting argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20. 

VA's Schedule for Rating Disabilities (38 C.F.R. Part 4) does not provide rating criteria specifically for microscopic hematuria or renal contusion.  The RO granted service connection in the September 2004 rating decision, rating the disability as analogous to hypochromic-microcytic and megaloblastic anemia, such as iron-deficiency and pernicious anemia, under 38 C.F.R. § 4.117, Diagnostic Code 7700, and assigning a noncompensable evaluation.  

A zero percent rating is assigned under Diagnostic Code 7700 for asymptomatic anemia with hemoglobin 10gm/100ml or less.  A minimum 10 percent rating is assigned under Diagnostic Code 7000 for anemia with hemoglobin 10gm/100ml or less with findings such as weakness, easy fatigability, or headaches.  A 30 percent rating is assigned for anemia with hemoglobin 8gm/100ml or less with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath.  A 70 percent rating is assigned for anemia with hemoglobin 7gm/100ml or less with findings such as dyspnea on exertion, cardiomegaly, tachycardia (100 to 120 beats per minute), or syncope (3 episodes in the last 6 months).  A maximum 100 percent rating is assigned for anemia with hemoglobin 5gm/100ml or less with findings such as high output congestive heart failure or dyspnea at rest.  Id.

As the condition involves a renal contusion, the Board has also considered whether the condition may warrant a higher rating under renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7541 (renal involvement in systemic disease processes).  

The criteria enumerated under renal dysfunction are as follows:  Requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent evaluation.  Persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion warrants an 80 percent evaluation.  Constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101 warrants a 60 percent evaluation.  Albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101 warrants a 30 percent evaluation.  Albumin and casts with history of acute nephritis; or, hypertension non-compensable under diagnostic code 7101 warrants a noncompensable evaluation.  38 C.F.R. § 4.115a. 

Turning to the evidence, the service treatment records show that the Veteran initially had blood in the urine following an October 1999 motor vehicle accident in service.  A treatment note dated that month assessed the Veteran with hematuria but not in numbers suggestive of renal injury.  Subsequent urinalyses continued to show blood in the urine.  In January 2000, the Veteran underwent an intravenous pyelogram (IVP), the impression of which was normal urogram.  In October 2000, the Veteran was assessed with minimal microhematuria, status post motor vehicle accident; possible renal contusion in October of 1999.  

The Veteran was provided with a general medical examination in July 2004 during which the claims file was reviewed.  The Veteran reported that he had microscopic hematuria on dipsticks which started after his motor vehicle accident in 1999.  He had undergone urological work-up with IVP.  His most recent IVP was within normal limits.  He denied having any kidney stones, bladder stones, or any diagnosis of cancer.  The examiner noted that physician notations from the past have shown that they have attributed the microscopic hematuria to the renal contusion possibly due to the motor vehicle accident.  Laboratory test results showed that urinalysis was 1+ for blood.  The diagnoses included microscopic hematuria.

Post-service urinalysis, including from the U.S. Army, have continued to show blood in the urine.  

The Veteran was provided a VA contract QTC examination in September 2008.  The Veteran reported being diagnosed with microscopic hematuria, status post renal contusion.  The Veteran denied symptoms of weakness, fatigue, loss of appetite, weight loss, limitation of exertion, or renal colic.  He did not require any procedure for his genitourinary problem.  There were no hospitalizations during the previous 12 months.  He was not on dialysis regularly.  The Veteran reported that he did not experience any functional impairment from his condition.  

Examination of the abdomen revealed no striae on the abdominal wall, no distension of superficial veins, no ostomy, no tenderness to palpation, no splenomegaly, no ascites, no liver enlargement, and there was no aortic aneurysm.  No intestinal fistula or kidney/urinary tract fistula was noted on examination.  Diagnostic testing showed that the complete blood count (CBC) was considered within normal limits; it only showed some insignificant abnormalities.  The hemoglobin level was 15.2 g/dL and the hematocrit level was 44.3%.  There was elevated white blood cell (WBC) at 11.9 x10E3/uL (normal: 4.0-10.5 x10E3/uL).  The urinalysis showed a presence of red blood cell (RBC).  The urinalysis was absent of protein, sugar, hyaline casts, and granular casts.  The diagnoses included microscopic hematuria, status post renal contusion, subjectively by history and objectively by lab tests.

The Veteran was provided a VA examination in February 2010 to evaluate his microscopic hematuria.  The examiner noted that the Veteran has a history of hypertension and microscopic hematuria dating back to 1999 following a motor vehicle accident on active duty.  Reportedly, he was seen by a urologist some time following the accident, the exact evaluation of which is unclear.  The Veteran did not recall a urologic evaluation.  He indicated the he may have had some X-rays.  No cystoscopic examination was performed.  The Veteran denied a history of any subsequent evaluation or history of urinary tract infection.  

Upon physical examination, the Veteran appeared to be healthy and the examination was unremarkable.  The diagnosis was microhematuria by history.  The examiner indicated that the recommendation was for a more complete urologic evaluation including radiologic as well as cystoscopic examination.  Later that month, an addendum to the February 2010 VA examination report was provided, indicating the examining physician had reviewed the claims file for the February 2010 examination.  It was also noted that there was still no evidence that the Veteran had done any of the recommended tests, etc.

The Veteran was provided another VA contract QTC examination in April 2012.  The examiner indicated that the Veteran has been diagnosed microscopic hematuria, since October 1999.  The examiner said that it was unknown whether there are additional diagnoses that pertain to kidney conditions.  The examiner stated that a review of the claims file reveals that in October 199[9] the Veteran was in a motor vehicle accident and had low back pain.  The examiner noted that the Veteran was found to have dip positive blood on urinalysis.  Several repeat urine tests done showed consistent microscopic hematuria, usually with moderate blood on dip.  The Veteran's last urinalysis was done in 2008, and the dip was positive for large blood.  In 2000 the Veteran saw a urologist and he had an IVP which was negative and urine cytology was also negative.  A repeat IVP in 2004 was negative.  The Veteran reported having one stone several years prior to that time.  He went to the emergency room, hydrated, and was sent home with a strainer.  He apparently passed the stone but nothing was collected.  However, the Veteran has never had a full urological and/or nephrological workup.  There had been no recent urinalysis done.  The Veteran's BUN/CR are normal with GFR greater than 60.  The examiner stated that the cause of the hematuria is unknown because the required workup was never done.  The examiner also reported that the Veteran's treatment plan does not include taking continuous medication for the condition.  The Veteran does not have renal dysfunction or hypertension and/or heart disease due to renal dysfunction 
or caused by any kidney condition.  The Veteran does have a history of having calculi in the kidney, but has not had treatment for recurrent stone formation in the kidney, ureter, or bladder.  The Veteran does not have any signs or symptoms of urolithiasis.  He does not have a history of recurrent symptomatic urinary tract or kidney infections, and he has not had a kidney transplant or removal.  The Veteran does not have a benign or malignant neoplasm, metastases, or scars related to his diagnosed condition.

Laboratory testing in connection with the examination indicated that the Veteran's BUN was 20 and his Creatinine was 1.0.  The results of urinalysis showed that there was small blood in the urine, and the Veteran's RBC IQ was 3.  The examiner indicated that the Veteran's kidney condition did not impact his ability to work.  The examiner remarked that it is not the responsibility of the compensation and pension examiner to work up and diagnose hematuria.  Persistent microscopic hematuria involves many disease entities, both urological (malignancy, infection, stones, etc.) and nephrological (collagen vascular disease, arteriovenous malformation (AVM), glomerulonephrities, etc.).  The examiner stated that an extensive urological work up needs to be done first, including cystoscopy.  If all results are negative, the Veteran needs a full nephrological work up including renal ultrasound, computed tomography, and possible renal biopsy.  The Veteran has been told to see his primary doctor for necessary referrals.  

In May 2012, AMC personnel sent an email to personnel at the VA Medical 
Center (VAMC), requesting the VAMC personnel to review the April 2012 VA examination results and advise the AMC as to how VA should proceed to assist the Veteran.  The same day, a VA physician responded via email and indicated that the Veteran's diagnosis is in significant doubt.  There is no evidence that this pathology exists to the knowledge of VAMC personnel.  The email stated that it is not the role of VA examiners to pursue esoteric diagnoses and there is no evidence of the Veteran's claimed disability.  It was noted that the VAMC cannot expose veterans to the risk of harm from misadventurous biopsies, etc, when they have access to first class medical care in the VA system.

After reviewing the evidence of record, the Board finds that the Veteran is not entitled to a compensable rating for microscopic hematuria, status post renal contusion, at any time during the course of this appeal.  Significantly, the Board notes that while the evidence shows that microscopic hematuria is present upon laboratory testing, in September 2008 the Veteran reported that he did not experience any functional impairment from this condition.  Additionally, the February 2010 VA examiner found that the Veteran appeared to be healthy and the examination was unremarkable, and VAMC personnel confirmed in May 2012, based upon the April 2012 VA examination report, that the Veteran's diagnosis is in significant doubt.

In short, the Veteran essentially has an abnormal laboratory finding of microscopic hematuria, with no functional impairment of the kidneys and no anemia to warrant a compensable evaluation under the 38 C.F.R. § 4.115a or 4.117.  While he does have hypertension, the examiner notes that such is not due to renal dysfunction.  His BUN and creatinine are normal.   

The Board also acknowledges that in April 2012 the Veteran reported a history of having calculi in the kidney; however, he has not had treatment for recurrent stone formation in the kidney, ureter, or bladder, and renal colic was not noted.  Further, the record does not show that the Veteran's service-connected microscopic hematuria is related to nephrolithiasis.  Nevertheless, there is no evidence of recurrent stone formation, or attacks of renal colic; thus, even if stone formation was somehow related to his microscopic hematuria, a compensable rating under 38 C.F.R. § 4.115b, Diagnostic Codes 7508, 7509 would not be warranted.

In summary, the preponderance of the evidence is against a finding that the Veteran's microscopic hematuria results in any renal impairment or anemia such that a compensable evaluation is warranted at any time during the course of this appeal.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial compensable evaluation for microscopic hematuria, status post renal contusion, is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


